office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b04 tperry preno-115487-05 uilc date may to mr fred dulas revenue service representative -large mid-size business ------------------------------------ ------------------ ---------------------------- from mr robert w lorence jr senior counsel branch office of associate chief_counsel international subject transfer of options to purchase real_property by foreign persons this chief_counsel_advice responds to your request for assistance on date this advice may not be used or cited as precedent issue whether withholding_tax is required under sec_1445 when a nonresident_alien_individual disposes of an option to acquire a u s real_property interest before exercising the option conclusion yes under sec_1_1445-1 a transferee of an option to acquire a u s real_property interest must deduct and withhold a tax equal to of the amount_realized by the transferor upon the disposition facts in the florida real_estate market some nonresident_alien individuals have acquired options to purchase u s real_property interests and sold the options before preno-115487-05 exercising the options and taking title to the underlying property the transferees of the options often real_estate developers are not withholding_tax on amounts realized from the sale of the options under sec_1445 law and analysis under sec_897 gain_or_loss of a nonresident_alien_individual or foreign under sec_897 a u s real_property interest includes an interest in real corporation from the disposition of a u s real_property interest is subject_to u s tax as if the gain_or_loss were effectively connected with the conduct of a u s trade_or_business under sec_1445 if a foreign_person disposes of a u s real_property interest the transferee of such interest is required to deduct and withhold a tax equal to percent of the amount_realized on the disposition property located in the united_states sec_897 provides that an interest_in_real_property includes options to acquire land or improvements thereon and options to acquire leaseholds of land and improvements thereon sec_1 d ii b provides an option a contract or a right_of_first_refusal to acquire any interest_in_real_property other than an interest solely as a creditor will itself constitute an interest_in_real_property other than solely as a creditor as a result an option to acquire an interest_in_real_property located in the united_states is itself a u s real_property interest subject_to tax under sec_897 upon its disposition acquire a u s real_property interest must deduct and withhold a tax equal to percent of the amount_realized by the foreign transferor upon the disposition sec_1 b iii however does not require withholding upon the initial grant of an option thus the withholding_tax under sec_1445 applies when a foreign transferor sells an option to another person for consideration under sec_1461 transferees of the options are liable for the tax if they fail to withhold please call tracy perry at if you have any further questions sec_1_1445-1 provides that the transferee of an option to _____________________________ robert w lorence jr senior counsel branch office of associate chief_counsel international
